Citation Nr: 1215936	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  09-02 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for internal derangement of the right knee.

2.  Entitlement to a evaluation in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1962 to April 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The case was certified to the Board by the Winston Salem, North Carolina RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board's review of the record reveals that further development is warranted before the Board decides this appeal.  

In his January 2009 VA Form 9 and in a December 2009 statement, the Veteran indicated that he was continuing to receive VA treatment for his right knee disability and hypertension.  The most recent VA treatment records contained in the claims file date from August 2008.  There is no indication in the record that the RO made any attempt to request pertinent treatment records from August 2008 to the present.  Copies of those records should be requested and associated with the claims file.  38 C.F.R. § 3.159(c)(1).

Additionally, the Veteran's last VA examination took place in September 2008, nearly four years ago.  Whether an examination is sufficiently contemporaneous to properly rate the current severity of the Veteran's disability depends on the particular circumstances of the individual case.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  In this case, the Veteran reports that his physician recommended that he undergo a total knee replacement.  The Veteran also contends his hypertension continued to worsen.  Therefore, the Veteran should undergo additional VA examinations of his right knee and hypertension in order to accurately assess the severity, symptomatology, and manifestations of his disabilities.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to provide the names, addresses, and dates of treatment of any VA and non-VA providers, who treated him for either his right knee disability or hypertension since August 2008.  After obtaining any necessary authorizations, the RO should attempt to obtain copies of all pertinent treatment records.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After completion of the foregoing, the Veteran should be scheduled for a VA examination to ascertain the nature and severity of his right knee disability.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  In accordance with the newest AMIE worksheets for rating knee disabilities, the examiner is to conduct all necessary testing and evaluation needed to evaluate the nature and extent of this disorder, including range of motion studies.  The examiner should review the results of any testing prior to completion of the report and should detail the Veteran's complaints and clinical findings, clinically correlating his complaints and findings to the disorder.  A complete rationale must be provided for any opinion offered.  

In conducting the examination, the examiner must determine whether the affected joint causes weakened movement, excess fatigability, or incoordination attributable to the service connected internal derangement.  If so, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  

Finally, the examiner should express an opinion whether right knee pain significantly limits functional ability during flare-ups or when the knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  

3.  The Veteran should be scheduled for a VA examination to determine the current severity of his hypertension.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  In accordance with the latest AMIE worksheets for rating hypertension, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the hypertension.  A complete rationale for any opinions expressed must be provided.

4.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination(s), documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the foregoing, the AMC/RO should review the Veteran's claims.  If the determination is adverse to the Veteran, he and his representative should be provided an appropriate supplemental statement of the case and given an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


